Citation Nr: 0124890	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  00-20 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cardiovascular disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of the left shoulder, back and right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  That rating decision found that new 
and material evidence had not been submitted to reopen claims 
of service connection for arthritis of the left shoulder, 
back and right knee, and for a cardiovascular disorder.  A 
previous Board decision of June 1962 and an unappealed rating 
decision of August 1977 had denied claims for service 
connection for an arthritis disorder and heart disorder, 
respectively.


FINDINGS OF FACT

1.  A June 1962 Board decision denied service connection for 
arthritis of the left shoulder, back and right knee.

2.  An unappealed August 1977 RO rating decision denied 
service connection for a cardiovascular disorder.

3.  Evidence submitted since the June 1962 Board decision 
regarding arthritis of the left shoulder, back and right 
knee, is not wholly cumulative and, when considered in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection.  

4.  Evidence submitted since the August 1977 RO rating 
decision regarding a cardiovascular disorder, is not wholly 
cumulative and, when considered in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection.

5.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim for 
service connection for arthritis of the left shoulder, back 
and right knee, and all relevant evidence necessary for an 
equitable resolution of the veteran's appeal has been 
obtained by the RO.

6.  Arthritis of the left shoulder, back and right knee are 
not causally or etiologically related to the veteran's 
service.


CONCLUSIONS OF LAW

1.  Evidence added to the record since notification of the 
June 1962 Board decision, which denied service connection for 
arthritis of the left shoulder, back and right knee, is new 
and material, and these claims for service connection are 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).

2.  Evidence added to the record since notification of the 
August 1977 rating decision, which denied service connection 
for a cardiovascular disorder, is new and material, and this 
claim for service connection is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

As a preliminary matter, the Board notes that during the 
pendency of this appeal on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), [now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (West Supp. 2001)] which provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate claims for benefits under 
laws administered by VA.  VCAA is applicable to all claims 
filed on or after the date of enactment or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) (none of which is applicable to the 
present appeal), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, generally where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise will be satisfied.   

Under the VCAA and implementing VA regulations, the VA has a 
duty to notify a claimant and his or her representative of 
any information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
a claimant in obtaining evidence necessary to substantiate 
his or her claims.  See 38 U.S.C. § 5103A (West Supp. 2001).  

The veteran seeks to reopen claims of entitlement to service 
connection for arthritis of the left shoulder, back and right 
knee, and a cardiovascular disorder.  The veteran submitted 
his request to reopen these claims in March 2000.  The Board 
initially finds that the veteran has been fully advised of 
the evidentiary requirements to reopen a claim of service 
connection.  Specifically, the Board notes that the veteran 
has been provided this information by the RO in letters, as 
well as the statement of the case (SOC) issued in September 
2000, and supplemental statement of the case (SSOC) issued in 
November 2000.  He was also advised of the evidence needed to 
reopen these claims at the personal hearing conducted in 
October 2000 before a hearing officer at the RO.

Regardless of the changes instituted by the VCAA, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.  See 38 U.S.C.A. § 5103A(f) 
(West Supp. 2001).  The provisions of the VCAA do not require 
VA to reopen a claim that has been disallowed except when new 
and material evidence is presented as described in 38 
U.S.C.A. § 5108.  See id.  However, VA does have a 
responsibility to attempt to obtain any relevant, available 
evidence identified by the claimant as potentially new and 
material evidence in the case of a claim to reopen.  In the 
instant case, the Board finds that no such potential new and 
material evidence has been identified.  Thus, no further 
development is warranted prior to determining whether these 
claims should be reopened.

The Board will now address the issue of whether the veteran 
has presented new and material evidence to warrant reopening 
his previously denied claims.

II. Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c) (West 1991 & Supp. 
2000); see also 38 C.F.R. §§ 20.302, 20.1103 (2001).  An 
exception to this rule is articulated in 38 U.S.C.A. § 5108, 
which states, in part, that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  

"New and material evidence" is defined by VA regulation.  
See 38 C.F.R. § 3.156(a) (2001).  It is further noted that 
the regulatory definition of "new and material evidence" 
was recently amended.  See 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R § 3.156(a)).  
However, this regulatory change affects only claims filed on 
or after August 29, 2001.  As previously indicated above, the 
veteran submitted his claim in March 2000.  Thus, the 
applicable definition for the current appeal is that 
contained in 38 C.F.R § 3.156(a) which was in effect prior to 
August 29, 2001.

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
138, 1383-84 (Fed. Cir. 1996).  In the instant case, the 
Board must determine with regard to each issue on appeal, 
whether the veteran has submitted new and material evidence 
to reopen his previously denied claim of entitlement to 
service connection.  

Before the present claims on appeal, a June 1962 Board 
decision was the last final decision on the issue of service 
connection for arthritis involving the left shoulder, back 
and right knee.  See 38 C.F.R. § 20.1100 (2001).  The basis 
for that Board decision to deny service connection for the 
claimed arthritis of the left shoulder, back and right knee, 
was the lack of any evidence that any arthritis disability 
was incurred in or aggravated by service.  The decision 
indicated that arthritis was not shown during service, that a 
diagnosis of arthritis made in 1947 was made without benefit 
of X-ray findings or laboratory studies, and that the 
presence of arthritis had not been established on numerous 
other subsequent examinations. 

The veteran's claim of entitlement to service connection for 
a cardiovascular disorder was first denied in a May 1945 
rating decision, which denied service connection for a 
valvular heart disease as not found.  Prior to the current 
claim on appeal, the RO notified the veteran of the most 
recent denial of a claim for service connection for a heart 
disorder in an August 1977 letter.  That notice shows that 
the rating decision at that time denied service connection 
for a heart disorder on the basis that no new and material 
evidence had been presented since previous final decisions on 
the matter.  

The August 1977 rating decision was not timely appealed, and 
became final as outlined in 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104, 20.302.  The June 1962 Board decision is also a final 
decision.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  As such, 
the veteran's claims for service connection for the claimed 
arthritis and cardiovascular disorders may only be reopened 
and reconsidered if new and material evidence has been 
submitted.  See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 
3.156(a).  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  Therefore, the evidence that must be considered in 
determining whether new and material evidence has been 
submitted in this case is the evidence added to the record 
since June 1962, with respect to the arthritis claim; and 
since August 1977, with respect to the cardiovascular 
disorder claim.

In the event that it is determined that new and material 
evidence has been submitted, the VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
However, this step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  

Arthritis Disorders

The pertinent evidence available prior to the June 1962 Board 
decision includes the veteran's complaints implicit in his 
March 1945 original claim for service connection for 
arthritis of the back, left shoulder and right knee, which at 
that time, the veteran related back to May 1944.  The 
earliest pertinent medical evidence was a June 1947 private 
medical record containing complaints of pain in the left 
shoulder blade, back, both forearms, and right knee and leg.  
That record contains a diagnosis of arthritis but there is no 
indication that an X-ray examination was performed.  VA 
examination reports in November 1948 and April 1953 contain 
X-ray reports of examination of the left shoulder.  These 
were negative for bone or joint pathology or abnormality.
 
The evidence relevant to the veteran's arthritis claim 
submitted since June 1962 includes an April 1976 private 
physician's report showing findings of generalized 
demineralization of vertebral bodies.  A June 1976 VA 
examination report contains X-ray examination findings of 
some mild degenerative arthritic changes seen in the right 
knee; and normal examination of the lumbar spine.  A November 
1976 VA X-ray report contains a conclusion of normal 
lumbosacral spine and both knees.  A private clinical note of 
January 1977 contains a diagnosis of generalized 
demineralization.  A report of private examination in October 
1977 shows that X-ray examination of the lumbar spine was 
negative except for minor scoliosis; and that X-ray 
examination of the right knee revealed small ossific density 
that could represent a calcification of the cruciate ligament 
or possibly a loose calcific body.  That examination report's 
diagnostic impression included internal derangement of the 
right knee.

Evidence received recently in August 2001 includes VA medical 
reports including a March 2001 bone scan report.  That report 
contains findings of mild increased tracer activity noted in 
the cervical and thoracic spine and acromioclavicular joints 
bilaterally, consistent with degenerative changes; and 
increased tracer uptake noted in the inferomedial aspect of 
the right acetabulum, consistent with degenerative changes.  
The report contains an impression of findings consistent with 
degenerative changes of the cervical spine and bilateral 
acromioclavicular joints.

Prior to June 1962, there was no diagnosis of arthritis of 
the left shoulder, back or right knee based on X-ray 
examination.  Because the evidence since June 1962 shows 
demineralization of vertebral bodies, degenerative arthritic 
changes in the right knee, and degenerative (arthritic) 
changes in the cervical and thoracic spine and left shoulder 
(acromioclavicular joints, bilaterally), the Board now finds 
that evidence added to the record is new, and is of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the appellant's claim for 
service connection for arthritis of those joints.  Therefore, 
new and material evidence has been submitted to reopen a 
claim for service connection for arthritis of the left 
shoulder, back and right knee.  

Cardiovascular Disorder

The pertinent evidence available prior to the August 1977 
rating decision includes service medical records including 
the report of an October 1942 induction examination.  That 
report contains findings of a murmur, aortic, functional in 
character.  Service medical records show treatment from June 
to December1943 for cardiac complaints.  The report of 
hospitalization in June 1943 noted that the veteran was 
admitted for heart disease, valvular, chronic, mitral, mild, 
manifested by precordial pain, dizziness and dyspnea, which 
was noted to have existed prior to induction (EPTI).  Other 
hospital records in July 1943 contain various diagnoses 
including valvular heart disease; mitral valvular disease; 
and a final diagnosis of  arrhythmias, extrasystoles, 
symptomatic manifested by precordial pain and palpitation.  

Service medical records in December 1943 include an 
electrocardiograph report containing a clinical diagnosis of 
possible mitral insufficiency, and an interpretation of 
normal EKG.  A subsequent clinical record brief that month 
noted mitral insufficiency and contains a final diagnosis of 
no disease found - ill defined condition of circulatory 
system manifested by precordial pain, palpitation and 
dyspnea, cause unknown.  A November 1944 report of 
examination prior to discharge shows that the examination of 
the cardiovascular system was normal, and blood pressure was 
measured as 150/88.  

Post-service medical records received prior to August 1977 
show evidence including findings of normal examination, as 
well as diagnoses of cardiac neurosis and premature 
ventricular contractions; and conditions of angina pectoris, 
which is a symptom of paroxysmal thoracic pain.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 77 (28th ed. 1994).  

A June 1976 VA examination report includes the report of an 
X-ray examination of chest showing findings of changes 
compatible with atherosclerotic heart disease or hypertensive 
cardiovascular disease.  

The evidence received since August 1977 includes evidence of 
various cardiovascular symptomatology; including diagnoses 
and impressions of potential arteriosclerotic heart disease, 
possibility of cardiac neurosis, moderate left ventricular 
diastolic dysfunction, hypertension, and coronary artery 
disease.  

Significantly, the evidence submitted since August 1977 
includes a January 1978 statement from A. B. Henderson, M.D., 
which contains an impression of potential arteriosclerotic 
heart disease, possibility of cardiac neurosis, and minimal 
hypertension.  The physician provided an opinion at that time 
indicating his belief that the veteran's cardiovascular 
complaints were related to his prior service.  This 
conclusion provides a possibility of a nexus between a 
present cardiovascular disorder and service, and is 
therefore, material.  

The Board now finds that evidence added to the record since 
August 1977 is new, and is of sufficient significance that it 
must be considered in order to fairly decide the merits of 
the appellant's claim for service connection for a 
cardiovascular disorder.  Therefore, new and material 
evidence has been submitted to reopen a claim for service 
connection for a cardiovascular disorder.

However, while Dr. Henderson's opinion indicates that the 
claimed cardiovascular disorder was related to service, there 
is no indication that the physician reviewed the claims file 
prior to making that opinion.  The Board notes in this regard 
that evidence which is simply a history recorded by a medical 
examiner, unenhanced by any additional comment by that 
examiner, does not constitute competent medical evidence of 
the required nexus.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  While an examiner can render a current diagnosis 
based upon his examination of the veteran, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
without a thorough review of the record, an opinion regarding 
the etiology of the underlying condition can be no better 
than the facts alleged by the veteran.  Swan v. Brown, 5 Vet. 
App. 229, 233 (1993).  The Board also finds that under the 
provisions of the VCAA, further development is warranted.  
Thus, the reopened claim of entitlement to service connection 
for a cardiovascular disorder will be discussed further in 
the remand portion of this decision.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for arthritis of the left shoulder, 
back and right knee is reopened, and to this extent, the 
appeal is granted.

New and material evidence having been submitted, the claim 
for service connection for a cardiovascular disorder is 
reopened, and to this extent, the appeal is granted.


REMAND

As noted above, VA has a duty to assist the veteran in the 
development of facts pertinent to his claims, and recent 
statutory revisions ensure that this duty applies to all new 
claims for compensation.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)); see also Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  This duty includes securing medical 
records to which a reference has been made, as well as 
conducting a thorough and contemporaneous medical examination 
of the veteran.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993).  
The Board finds that VA must fulfill this duty with respect 
to both the veteran's claims of entitlement to service 
connection.

The veteran essentially contends that his claimed arthritis 
disorder and cardiovascular disorder were incurred in or 
aggravated during active service.  In an August 2001 
appellant's brief, his representative asserted alternatively, 
that the claimed cardiovascular disorder was secondary to the 
veteran's service-connected psychiatric disability.  The 
Board notes that the veteran is in effect endeavoring to 
claim service connection for the same cardiovascular 
symptomatology, and accordingly is not stating a different 
claim on the basis of a different theory of entitlement.  
Ashford v. Brown, 10 Vet. App. 120 (1997); Ephraim v. Brown, 
5 Vet. App. 549 (1993). 

There is medical evidence of a current arthritis and 
cardiovascular disorder as discussed in the decision above.  
There is also evidence that indicates that these disorders 
may be related to service.  However, there is no indication 
in the record that any VA physician has been requested to 
provide an opinion as to whether there is a nexus between the 
claimed cardiovascular and arthritis disorders and the 
veteran's prior service or a service-connected disorder.  The 
Board has reviewed the medical evidence of record and 
concludes that it is insufficient to determine whether or not 
there is a nexus between the veteran's current arthritis and 
cardiovascular disorders and his active military service, 
including as aggravation of a preexisting cardiovascular 
disorder.  The Board therefore finds that an examination or 
opinion is necessary.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  1.  The RO should request the veteran 
to provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional treatment records pertinent to 
his claims.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any records 
identified by the veteran that are not 
already of record, to include VA 
treatment records, and associate them 
with the claims file.

2.  Thereafter, the RO should make 
arrangements for appropriate 
examination(s) to determine the nature 
and etiology of any current arthritis 
and/or cardiovascular disorder.  The 
examiner(s) should express opinions 
concerning whether there is any 
etiological relationship between any 
current arthritis disorder of the left 
shoulder, back and/or right knee and the 
veteran's prior service.  The examiner 
should also express an opinion concerning 
whether there is any etiological 
relationship between any current 
cardiovascular disorder and the veteran's 
military service (including treatment 
noted in service medical records) or his 
service-connected psychiatric disorder.  
The examiner also should express opinions 
concerning whether there was any 
aggravation of a preexisting 
cardiovascular disorder during service or 
due to the veteran's service-connected 
psychiatric disorder.  

The claims folder must be made available 
to the examiner for review, and the 
examiner should indicate that such review 
has been accomplished.  The examiner(s) 
should provide a complete rationale for 
all opinions expressed in a typed 
examination report. 

3.  After completion of the foregoing, 
the RO must review the claims file and 
ensure that all of the development 
requested herein has been conducted and 
completed in full and in addition, that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, 38 U.S.C. §§ 
5100-5103A, 5106-7 (West Supp. 2001), and 
implementing VA regulations, 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)), is completed.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented at once.

4.  Thereafter, the RO should review the 
expanded record and adjudicate the claims 
of entitlement to service connection for 
arthritis of the left shoulder, back and 
right knee, as well as a cardiovascular 
disorder.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of the appellant's 
appellate right, all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The Board reminds the appellant that it 
may ultimately exercise appellate 
jurisdiction only when there has been a 
timely presentation of a notice of 
disagreement, and the perfecting of an 
appeal with the submission of a timely 
substantive appeal.  38 U.S.C.A. § 7105 
(West 1991); Roy v. Brown, 5 Vet. App. 
554 (1993).  See also Barnett v. Brown, 
83 F.3d 1380 (Fed.Cir. 1996) (It is a 
well established doctrine that any 
statutory tribunal must ensure that it 
has jurisdiction over each case before 
adjudicating the merits, that a potential 
jurisdictional defect may be raised by 
the court or tribunal, sua sponte or by 
any party, at any stage in the 
proceedings, and, once apparent, must be 
adjudicated.); FW/PBS, Inc. v. Dallas, 
493 U.S. 215, 230-31 (1990).  

5.  The case should then be returned to 
the Board for appellate review.

By this REMAND, the Board intimates no opinion, either legal 
or factual, concerning the ultimate disposition warranted in 
this case.  No action is required of the veteran until he 
receives further notice.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

 



